FILED

UNITED STATES DISTRICT COUR'I`

FOR THE DISTRICT OF COLUMBIA APR 2 3 2013
Glerk, U.S. District & Bankruptcy
?ourts for the Distrlct of Columbia
Raul C. Ramos, )
)
Plaintiff, )
)
v. ) Civil Action No. 4

> l%~ 56‘£/
Eric H. Holder, )
)
Defendant. )

MEMORANDUM OPlNION

This matter is before the Court on review of the plaintiff s pro se Complaint for
Declaratory and Injunctive Relief and application to proceed in forma pauperis The application
will be granted and the complaint will be dismissed pursuant to 28 U.S.C. § l915A (requiring
dismissal of a prisoner’s complaint upon a determination that the complaint fails to state a claim
upon which relief can be granted).

The plaintiff is a prisoner at the Federal Correctional institution in Otisville, New York.
He challenges the constitutionality of the federal law under which he was sentenced and seeks a
declaration that the law is unconstitutional and an order compelling his release. Compl. at l, l4.
"[I]t is well-settled that a [person] seeking relief from his conviction or sentence may not bring
[actions for injunctive and declaratory relief]." Williams v. Hill, 74 F.3d 1339, 1340 (D.C. Cir.
1996) (per curiam) (citations omitted). Plaintiff`s recourse lies, if at all, in proceedings
authorized by 28 U.S.C. § 2255. See Taylor v, U.S. Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir.
l952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for
challenging the constitutionality of a statute under which a defendant is convicted); Ojo v. I.N.S.,

106 F.3d 680, 683 (S'h Cir. l997) (explaining that the sentencing court is the only court with

jurisdiction to hear a defendant’s complaint regarding errors that occurred before or during
sentencing). Hence, this case will be dismissed. A separate order accompanies this
Memorandum Opinion.

/

1

  

es ljistrict Judge

jZ¢/»»l/¢F)

Date: April 6 ,20l3